Case 1:19-cv-02602-ELR Document 1-1 Filed 06/06/19 Page 1 of 1

JS 44. (Rev, 02/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither oe nor emp eent the fling and service of pleadings or other papers as required by law, except as
el eptembe

provided by local rules of court. This form, approved by the Judicial Con

rence of the
purpose LP atoning the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

nited States in

r 1974, is required for the use of the Clerk of Court for the

 

cd ANNU: ae Sara Lambeth

(b) County of Residence of First Listed Plaintiff Fulton
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Martin A. Shelton, Weissman OC

3500 Lenox Rd., One Alliance, 4th Floor
Atlanta, GA 30326 : 404926-4695

Lakes Corpoation

NOTE:

Attorneys (if Known)

 

County of Residence of First Listed Defendant

ch SEDAN E8orgia; City of Sandy Springs, Georgia and Three

Fulton
(IN US. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

Il. BASIS OF JURISDICTION (Place an "x" in One Box Only)

 

(For Diversity Cases Only)

I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O 1 U.S. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (ULS. Gevernment Not a Party) Citizen of This State O 1 © =U _ Incorporated or Principal Place o4 o4
of Business In This State
O 2 U.S. Government O4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place os o5
Defendant (Indicate Citizenship of Parties in [tem If) of Business In Another State
Citizen or Subject of a O 3 © 3. Foreign Nation o6 O86
Foreign Country
IV. NATURE OF SUIT (Piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS _ FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
O 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure O 422 Appeal 28 USC 158 0 375 False Claims Act
O 120 Marine 0 310 Airplane O 365 Personal Injury - of Property 21 USC 881 |O) 423 Withdrawal 0 376 Qui Tam (31 USC
0 130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability © 367 Health Care/ © 400 State Reapportionment
0 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical j 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 0 430 Banks and Banking
© 151 Medicare Act © 330 Federal Employers’ Product Liability 1 830 Patent 0 450 Commerce
© 152 Recovery of Defaulted Liability (J 368 Asbestos Personal 835 Patent - Abbreviated 0 460 Deportation
Student Loans O 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 0) 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR IRIT 0 480 Consumer Credit
of Veteran's Benefits © 350 Motor Vehicle © 370 Other Fraud 0 710 Fair Labor Standards O 861 HIA (1395fF) O 485 Telephone Consumer
© 160 Stockholders’ Suits © 355 Motor Vehicle 0 371 Truth in Lending Act 7 862 Black Lung (923) Protection Act
© 190 Other Contract Product Liability © 380 Other Personal O 720 Labor/Management 0 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI C1 850 Securities/Commodities!
0 196 Franchise Injury © 385 Property Damage GO 740 Railway Labor Act 865 RSI (405(g)) Exchange
(1 362 Personal Injury - Product Liability (6 751 Family and Medical 0 890 Other Statutory Actions
__ Medical Malpractice Leave Act O 891 Agricultural Acts
l REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|( 790 Other Labor Litigati FEDERAL TAX SUITS (X 893 Environmental Matters
© 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement 0 870 Taxes (U.S. Plaintiff 0 895 Freedom of Information
O 220 Foreclosure 0 441 Voting © 463 Alien Detainee Income Security Act or Defendant) Act
© 230 Rent Lease & Ejectment © 442 Employment © 510 Motions to Vacate © 871 IRS—Third Party 1 896 Arbitration
© 240 Torts to Land © 443 Housing! Sentence 26 USC 7609 CO) 899 Administrative Procedure
O 245 Tort Product Liability Accommodations O 530 General Act/Review or Appeal of
0 290 All Other Real Property 0 445 Amer. w/Disabilities -]( 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: 0 462 Naturalization Application 0 950 Constitutionality of
© 446 Amer. w/Disabilities - | $40 Mandamus & Other | 465 Other Immigration State Statutes
Other © 550 Civil Rights Actions
0 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an "X" in One Box Only)

PG Original [2 Removed from O 3  Remanded from (14 Reinstatedor © 5 ‘Transferred from © 6 Miultidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S, Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
Clean water Act 33 U.S.C. section 1251 et seq

Brief description of cause: .

Violation of Permit and/or statutory provisions from work on dam and lake

 

VI. CAUSE OF ACTION

 

 

 

VII. REQUESTED IN (J CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P, JURY DEMAND: {Yes  ONo
VIII. RELATED CASE(S)
IF ANY (See instructions):

JUDGE DOCKET NUMBER

tg
! Le

APPLYING IFP

 

 

DATE

 

FOR OFFIC

RECEIPT # AMOUNT JUDGE

MAG. JUDGE
